Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Green (US 4,328,110) in view of Li et al. 2013/0274334 A1).
Regarding claims 1-6 and 9, 15, 17 and 21,  Green teaches a fabric conditioning composition for laundry applications (2; 4-50) comprising; a quaternary ammonium conditioning agent presented by formula blew, identical to what is claimed instantly, wherein R1, R2, R3, R4 groups correspond to prior arts R, R1, R2, R3 with hydrocarbyl groups of C12-C20, and C1-C4 alkyl groups, and X being sulfate, chloride (such as dodecylammonium chloride, ditallow  dimethylammonium chloride; [3: 9-67, Example I].
                                    
    PNG
    media_image1.png
    125
    202
    media_image1.png
    Greyscale

The composition comprises anionic surfactant of alkyl sulfates and ethoxylated alcohol sulfate (i.e. alkyl ether sulfate); [2: 54-55, 8: 43-45], inorganic carrier salts such as sodium chloride or sodium sulfate; [10: 5-10], wherein the powder composition is pressed in tablet form(s); [9: 66-67, 10: 18-23].  Green teaches that the conditioning quaternaryammonium chloride is in the amount of 15-60% of the laundry softening composition; [10: 55-60, Example I], and the inorganic carrier in the amount of 20-80%; [10: 62, tables I-II], amine oxide; [6: 38-60, 7: 1-20], brightener, germicide and perfume; [10: 47-52].
Regarding claims 1 and 21,  Green does not teach comprising the magnesium sulfate salt.  However, the analogous art of Li teaches an antibacterial and bleaching detergent composition for laundry purpose; [64,115, 155, 157, 176], wherein the composition comprises magnesium sulfate; [142, 146].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add the magnesium sulfate of Li to Green’s composition with the motivation of improving its solidification properties as taught by Li, [137].  

Claims 10-12, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Green (4,328,110), Li et al. 2013/0274334 A1), as applied to claim 1 and further in view of Christensen et al. (US 2016/0298058 A1).
Regarding claims 10-12, 16, 18 and 21,  Green teaches a method of treating fabrics; [claim 17]. But it does not teach the booster compound (i.e. a silicone compound), and casting or extrusion of compound. However, the very analogous art of Christensen teaches a fabric treating composition comprising a booster component, a silicone ingredient in the amount of 0-15%; [60].  Also, it teaches anionic surfactant such as alkyl sulfates and alkyl sulfonates in the amounts of 0.1-60%; [81, 85].  Note that . At the time, before the effective filing date of invention, it would have been obvious to add the booster of Christensen to green’s composition for enhancing the conditioning of the fabrics along with more effective cleaning of the fabrics by presence of anionic surfactant, as taught above by Christensen.  Furthermore, note that (claim 21) Christensen teaches the casting or extrusion of blocks of compound ; [23].  It is obvious that for casting process the soft compound is transferred into a mold, with any desired shape or form, and solidify it into a block or tablet with different weights (i.e. 250 grams) correspondingly. This is basically, a matter of routine production laboratory experimentation (obvious to an ordinary skilled in the art) that would have been obvious to a person having ordinary skill in the art. 
Regarding claims 19,  Green does not teach the fabric treatment method with the steps (b) and (c) of claim 19.  However, Christensen teaches these limitations identically; [claim 18]. Composition of claims 20 and 22 is taught by Green wherein the components are combined or blended to for a tablet; [page 11: examples 1 and 2].  
Regarding claim 21, note that the main limitations of this claim are addressed above for claims 1 and 6 above.  

Response to Arguments
Applicant's arguments filed 2022/06/08 have been fully considered but they are not persuasive. Because:
A- In response to applicant’s argument (pages 7-8) for the lack of motivation in combining Green with Li that; “Green is related to a substrate-less product in tablet form comprising a fabric conditioning amount of a fabric conditioning agent, a suitable filler, a tablet binder/disintegrant material, and a lubricant to facilitate tableting. Green, col. 2, lines 17-23”.  Also, on page 8; “There exists with the disclosure of Green no motivation to modify the binder/disintegrant component of the tablet, because the binder/disintegrant components taught by Green are successful and because the binder/disintegrant components for the tablet in Green are well known. One skilled in the art would not modify a component that works well for its intended purpose, like the binder/disintegrant components of Green. Under 2143(I)(A) Example 3, a modification of the prior art is not obvious if the flaws in the prior art formulations are not recognized”.  It should be noted that applicant’s argument on the combinability of Green and Li is based on lack of any evidence on Green’s need to include the instantly claimed magnesium sulfate in its composition. This logic could only be, partially, persuasive when considered in abstract and without applicability/usefulness of magnesium sulfate’s properties and its contribution for providing an enhancement of fabric/laundry conditioning process which is provided by Li.  In this situation; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The magnesium sulfate is not only a suitable binding chemical, but it is highly water soluble and hygroscopic (up to 6 moles H2O/moles of anhydrous sulfate) and upon exposure to heat and the humidity of the drying machine would contribute, significantly, to expansion/blooming of a conditioner tablet and the release of fabric softening agents (i.e. quaternary ammonium compound) and thus further enhancing the process.
B- In response to applicant’s argument (page 9) that; “The considerations for the solidification agent of Li differs from the considerations for the binder/disintegrant component of Green. Therefore, if one skilled in the art was looking to modify the binder/disintegrant component of Green, that artisan would not look to the solidification agents of Li” only.  It should be noted that, this argument is based on two different chemical properties of magnesium sulfate (a tablet hardening effect at ambient temperature and a disintegrating property on the other hand) could be a valid one once an experimental chemical result(s) is provided to prove applicant’s point, wherein only an argument would not suffice as an evidence.  At the outset, examiner believes that addition of magnesium sulfate of Li will have no deleterious effect on Green’s composition, and would indeed prove to be a useful addition for improved laundry conditioning.  
C-  Another point, worthy of notice, to be considered is the fact that a 32.5 years technology gap between Green (1982) and Li (2013), wherein the Li compound is considered a more developed technology.  This should not cause an impediment or an obstacle for their combination as long as one art provides an improvement for the other one regardless of their age difference(s). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/24

/LIAM J HEINCER/Primary Examiner, Art Unit 1767